Citation Nr: 0808434	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal-
related disorder, ulcerative colitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for a 
gastrointestinal-related disorder, ulcerative colitis.

The veteran appeared for a hearing before the Decision Review 
Officer in August 2004.  The transcript has been associated 
with the claims file.

This matter was before the Board in July 2007, at which time 
the Board referred the matter to the Veterans Health 
Administration (VHA) for the purpose of obtaining a medical 
expert opinion regarding the etiology of the veteran's 
claimed disability.

The expert opinion has been received and associated with the 
claims file.

All development having been completed, the matter is now 
before the Board for final consideration.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's presently manifested gastrointestinal-related 
disorder, ulcerative colitis, is not related to an injury or 
disease incurred or aggravated by active duty service.


CONCLUSION OF LAW

Service connection for ulcerative colitis is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.        § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for a 
gastrointestinal disorder.  He claims that this condition, 
diagnosed as ulcerative colitis, had its onset during his 
period of active military service.  

The veteran's service medical records show that he was seen 
on September 23, 1966 for complaints involving nausea, 
vomiting, diarrhea, a fever, and low back pain.  He was 
hospitalized the following day, at which time he stated that 
his nausea and vomiting had resolved but that his back pain 
had persisted.  The diagnosis was gastroenteritis, viral.  
His hospital course was unremarkable and he was returned to 
his unit on September 27, 1966.  The remainder of the service 
medical records made no further reference to gastrointestinal 
problems, providing evidence against this claim by failing to 
indicate a chronic condition following treatment in September 
1966.

A May 2000 and February 2001VA medical record indicated that 
the veteran had a history of ulcerative colitis that was in 
remission.  VA records show a flare-up of the ulcerative 
colitis in October 2001, and subsequent records indicate 
assessments of ulcerative colitis.  In a February 2004 
letter, based on a review of the veteran's records, the 
veteran's treating physician stated that "I am concerned 
that the onset of his colitis occurred while he was in the 
military service in Vietnam."  

First, the medical opinion is unclear (the statement that "I 
am concerned" does not clearly indicate whether the doctor 
actually believes this disorder is related to service many 
years ago).  In any event, the physician based his opinion on 
several inaccurate facts which do not appear to be documented 
in the claims file.  In particular, the physician notes that 
the veteran required treatment due to severe dehydration and 
voluminous stools with some blood loss.  He also indicated 
that medical officers were concerned that the veteran's 
symptoms in service were due to infectious colitis.  However, 
neither severe hydration nor blood losses are documented in 
the service medical records, and the only gastrointestinal 
diagnosis was viral gastroenteritis, limiting the probative 
value of this medical opinion.

In June 2005, a VA examiner reviewed the claims file and 
examined the veteran before concluding that it is less likely 
as not that the veteran's ulcerative colitis, status post 
total colectomy, had its onset in service.  However, the 
opinion is not supported by a rationale, limiting the value 
of this medical opinion. 

In light of the facts cited above, in July 2007, the matter 
was referred to VHA for an expert opinion regarding the 
etiology of the veteran's ulcerative colitis.  The examiner 
indicated that the veteran's records had been thoroughly 
reviewed, and mentioned a medical record from a private 
medical provider, dated March 2001, which indicated that the 
veteran was diagnosed with ulcerative colitis in 1982.

The physician stated that although there was no mention of 
the veteran having bloody diarrhea in 1966 it is possible to 
have sub clinical colitis.  However, he further indicated 
that for the ulcerative colitis to be dormant (and relapse 
free) from 1966 to 1982, or 16 years, would be extremely 
unlikely.  In support of his conclusion, the examiner 
included an excerpt from a medical text.  The Board notes 
that, with regard to medical treatise evidence, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).

The examiner concluded that based upon the medical records 
and a review of the medical literature, that he was of the 
opinion that it is unlikely that the veteran's ulcerative 
colitis had its onset in service.  The Board finds the 
medical expert's opinion highly probative against the 
veteran's claim.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, a statement from the 
veteran's sister, and a statement from a former comrade in 
support of his claim.  This includes the statement the 
veteran has recently submitted to the Board.  However, as 
laypersons, without the appropriate medical training and 
expertise, neither the veteran, his sister, nor his comrade 
are competent to provide a probative (persuasive) opinion on 
a medical matter, such as the etiology of a current 
gastrointestinal disorder based on service or a 
gastrointestinal disorder many years ago.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion that his ulcerative colitis is related to service 
many years ago is not a sufficient basis for awarding service 
connection.  The Board finds that the service and post-
service treatment, as well as the medical opinion obtained, 
outweighs his the evidence that supports this claim. 

The Board must also find that, notwithstanding the veteran's 
statements of treatment and assertions of continuity of 
symptomatology, the actual treatment records obtained provide 
evidence against this claim, indicating a disorder that began 
many years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The fact that the veteran may have had problems in service 
does not provide the basis to assume that his current 
problems many years later have any association with his 
service.  The post-service treatment records and service 
medical records simply provide evidence against a finding 
that the disorder at issue has any association with service.  
Two medical opinions now refute the veteran's lay statements 
and the medical opinion that support this claim is flawed for 
reasons cited above. 

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's ulcerative colitis had its 
onset in service, manifested to a compensable degree within 
one year of separation, or is otherwise related to his 
military service. The Board finds that the service medical 
record, available post-service medical record, and the VA 
medical opinion provide evidence against this claim, 
outweighing the veteran's lay statements. Thus, the benefit 
sought on appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that the presumption of prejudice due to the 
timing error for the first element of VCAA notice has been 
rebutted in this case based on the veteran's contentions and 
the communications provided to the veteran by the VA over the 
course of this appeal.  In this case, the Board finds that 
the notice error did not affect the essential fairness of the 
adjudication because the veteran was aware of the need to 
provide evidence of a nexus between service and the current 
disability to support his claim.  In the Form 9, the veteran 
indicated that he was treated for the gastrointestinal 
disorder during service and had suffered the disability for 
30 years.  He stated that he wanted the VA to grant his claim 
with the evidence at hand.  In addition, the veteran 
indicated in an April 2004 statement that the VA had all of 
the medical evidence needed to decide the claim and that he 
had no additional evidence to provide.  A statement of the 
case and/or supplemental statement of the case was provided 
after each of these communications.  

The Board thus finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The August 2003 letter did not address rating criteria or 
effective date.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
was afforded a VA medical examination in July 2005.  The 
veteran's claims file was also sent to VHA for an expert 
medical opinion, which was received in November 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained that 
could be obtained or could be obtained by the VA or the 
veteran.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a gastrointestinal-
related disorder, ulcerative colitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


